Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Election/Restriction
2.	Applicant’s election with traverse of Group II, claims 17-32, in the reply filed on 19 August 2021 is acknowledged.  Applicant’s election of bevacizumab as the species of anti-VEGF agent, is also acknowledged. The traversal is on the ground(s) that a search of I and II together would not be an undue burden.  This is not found persuasive for the following reasons.  The fact that some useful information may be obtained in the search of one species for that of the other species is not a sufficient basis for holding the restriction to be improper.  M.P.E.P. § 803 provides that a different field of search, or separate classification (i.e., class and subclass) of distinct inventions, is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner. MPEP (808.02) indicates that a serious burden of search can be established by a different field of search, or by separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search. Such was set forth in the previous Office action and a prima facie case of serious burden of search has been established. Claims 1-7, 10-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 August 2021.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 19 August 2021 has been entered in full.  Claims 1-4, 6, 10, 13-14, 17, 19 and 25 have been amended, claims 1-7, 10-14 and 16 have been withdrawn as discussed supra, claims 8, 9 and 15 have been cancelled, and claims 33-35 have been added. Newly added claims 33-35 will be examined as they fit under the rubric of the elected invention.  Therefore, claims 1-7, 10-14 and 16-35 are pending, and claims 17-35 are the subject of this Office Action.

Claim Rejections - 35 USC § 112, 1st Paragraph (Enablement)
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 17-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
7.	The claims are drawn quite broadly to a device for treating an inflammatory or vascular condition, said device configured to transdermally apply to the skin of deliver to the target area 
9.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
10.	The Specification teaches that bevacizumab is a humanized monoclonal antibody that inhibits vascular endothelial growth factor A (VEGF-A), a signal protein that stimulates angiogenesis and vasculogenesis, and has been used to treat various cancers and ophthalmic condition (See pg. 2[004]). The specification asserts that anti-VEGF therapy and other means for slowing or preventing angiogenesis can play a role in many diseases and injuries where excessive angiogenesis can have undesired effects, including scar formation, swelling, keloids, prolonged redness, and many other conditions. Accordingly, the Specification asserts that the 
11.	However, the instant specification does not teach how make and/or use the claimed devices that are capable of transdermally delivering a therapeutically effective amount of an anti-VEGF agent, nor does it teach how to effectively treat an inflammatory or vascular condition with said claimed devices. In the absence of this guidance, a practitioner would have to resort to a substantial amount of undue experimentation involving the formulation of a stable and biologically active formulation for transdermal delivery, as well as the variation in the amount and duration of administration of anti-VEGF agent, and making a determination of whether a successful result was achieved.  The instant situation is analogous to that which was addressed in In re Colianni, 195 USPQ 150, (CCPA 1977), which held that:
	“a “[d]isclosure that calls for application of “sufficient” ultrasonic energy to practice claimed method of fusing bones but does not disclose what “sufficient” dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph”.


12.	The art teaches that angiogenesis is mediated by multiple positive angiogenic factors (e.g., VEGF, bFGF, PIGF, PDGF, TGF-β, IL-8, angiopoietin, and TNF-α, for example) and negative angiogenic factors (endostatin, angiostatin, IL-1, IL-4, IL-12, IL-18, and thrombospondin, for example) (Benouchan et al. Intl. J. Oncology. 27:563-571, 2005).  The art also teaches that, while in normal physiological angiogenesis, such as wound healing and the female reproductive cycle, these pro- and anti-angiogenic factors cooperate in a balanced manner to control appropriate 

13.	In the instant case, there are no working examples presented in the instant specification that describe devices that are capable of transdermally delivering a therapeutically effective amount of an anti-VEGF agent, nor are there working examples that describe the treatment of an inflammatory or vascular condition with said claimed devices.  Therefore, without this guidance, one skilled in the art would not know, with any level of predictability, that the transdermal delivery of an undetermined amount of an anti-VEGF agent would lead to the claimed therapy.
14.	A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”, and that “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement requirements that cannot be rectified by asserting that all the disclosure 

15.	In view of the teachings of the relevant art, one skilled in the art would not know, with any level of predictability, that a device would be capable of transdermally delivering a therapeutically effective amount of an anti-VEGF agent, or that it would lead to the treatment of an inflammatory or vascular condition.  Thus, in view of the lack of teachings and unpredictability of the art set forth above, and the lack of working examples, it would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention.

Summary
16.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        November 20, 2021